Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
In claim 1, line 12, the “connector” recited appears to be called a hole in the specification.  For ease of understanding, there should be conformity between the specification and the claim.  Claim 19 recites, “thereby the actuator to move…” in lines 4-5. This recitation is grammatically incorrect and appears to be missing text. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 (which depends on claim 16) recites that the method further comprises, “selectively disconnecting…” However, claim 16 is “A method for selectively connecting a first electrical contact device and a second electrical contact device…” It is unclear how a method for connecting can comprise steps of disconnecting. Amending claim 16 such as, “A method for selectively connecting and disconnecting a first electrical contact device and a second electrical contact device…” is one suggested alternative.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (U.S. 2014/0184158), in view of Harada et al. (JP 2013008466A).
With respect to claim 1, Osawa discloses an electrical connector assembly (Fig. 1) comprising: a first electrical contact device (20) including a first electrical contact (26A), the first electrical contact configured to receive current from a power source (the first contact device is connected with the second contact device, which is connected to a power source; see paragraph [0009]); an actuator (41) movable between a first position and a second position, the actuator being in the first position while the at least one first electrical contact is in electrical communication with a power source (Fig. 4; additionally, see paragraph [0046] describing how the power supply path is activated in this first position), the actuator being in the second position while the electrical communication between the at least one first electrical contact and the power source is disconnected (this is seen as the state in Fig. 2, when the first contact device is not connected to the second contact device and this the power source); a second electrical contact device (10) including at least one second electrical contact (paragraph [0032]); a connector (17) to engage the actuator when the actuator is in the first position and the at least one second electrical contact engages the at least one first electrical contact, the engagement of the connector and the actuator secures the first electrical contact device and the second electrical contact device against disconnection (see Fig. 4 as well as paragraph [0041]).
Osawa, however, fails to disclose that the second electrical contact device is capable of receiving current from the first electrical device such that electrical communication between the first electrical contact and the power source is independent of the second electrical contact device. This is because the assembly of Osawa has a first connector configured to receive current to charge a vehicle battery. A second connector is connected to a power supply such that the second connector and power supply are configured to provide current to the first connector.
 Harada, on the other hand, teaches an electrical connector assembly comprising a first electrical contact device (1) and a second electrical contact device (3), the first electrical contact device being in electrical communication with a power supply (see paragraph [0022]), the first electrical contact device also having a secondary locking means which comprises an actuator, solenoid, and plunger which are movable between first and second positions. The secondary locking means ensures that the primary locking means does not prematurely disengage from the second electrical contact device as well as controlling a power supply path when connection and disconnection states are detected (see paragraphs [0044]-[0046] and [0048]-[0051] of the English Translation). As such, it is understood that Harada teaches that the second electrical contact device is capable of receiving current from the first electrical device (in the connected state of Fig. 3) and further that the electrical communication between the first electrical contact and the power source is independent of the second electrical contact device (since power is supplied to the first electrical contact device regardless of whether it is connected to the second electrical contact device).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to reverse the arrangement of the electrical connector assembly of Osawa, with the teachings of Harada so that the second electrical contact device is capable of receiving current from the first electrical device such that electrical communication between the first electrical contact and the power source is independent of the second electrical contact device. Doing so would have provided the obvious advantage of having an electrical contact device that has means for ensuring retention in a complementary contact device as well as not providing current from the power source until a complete and locked connection is detected.
With respect to claim 2, Osawa discloses the electrical connector assembly of claim 1, wherein the first electrical contact includes a plurality of electrical contacts oriented in a first plane that is at an oblique angle to a longitudinal direction of the actuator. See how the cavities (and thus terminals) of 25A, 25B, and 26B have oblique angles with respect to each other and with respect to the longitudinal direction.
With respect to claim 3, Osawa discloses the electrical connector assembly of claim 1, wherein the first electrical contact includes a plurality of electrical contacts extending parallel to a connection direction (see how the cavities, and thus terminals, of 25A or 25B or 25C are parallel with respect to each other), the actuator being movable between the first position and the second positioned in a direction that is transverse to the connection direction (see Figs. 2 and 4).
With respect to claim 4, Osawa discloses the electrical connector assembly of claim 1, further comprising an indicator (75) signifying an electrical state of the electrical connector assembly (see paragraphs [0064] and [0067]).
With respect to claim 5, Osawa discloses the electrical connector assembly of claim 1, wherein when the actuator is in the first position, the at least one first electrical contact is inhibited from moving in a translational direction to engage or disengage the at least one second electrical contact (see Fig. 4), and when the actuator is in the second position, the at least one first electrical contact is permitted to move in the translational direction to engage or disengage the at least one second electrical contact (see Fig. 2).
With respect to claim 6, Osawa discloses the electrical connector assembly of claim 1, wherein the actuator receives an input power from the power source by an auxiliary circuit (this is seen how the signal contacts 26C receive a signal current from the second electrical contact device which then activates the actuator; see Fig. 8 and paragraph [0046]).
With respect to claim 7, Osawa discloses the electrical connector assembly of claim 1, wherein the actuator is driven between the first position and the second position by an electromagnet (see paragraph [0039]).
With respect to claim 10, Osawa discloses an electrical connector assembly (Fig. 1) comprising: a first electrical contact device (20) including at least one first electrical contact (26A) and a solenoid (41) including a plunger (43) movable between a first position and a second position, the plunger being in the first position while the at least one first electrical contact is in electrical communication with a power source (this is seen as the state Fig. 4; additionally, see paragraph [0046] describing how the power supply path is activated in this first position), the plunger being in the second position while the electrical communication between the at least one first electrical contact and the power source is disconnected (this is seen as the state in Fig. 2, when the first contact device is not connected to the second contact device and this the power source); and a second electrical contact device (10) including at least one second electrical contact (see paragraph [0032]) and a hole (17) to engage the plunger when the plunger is in the first position and the at least one second electrical contact engages the at least one first electrical contact, the engagement of the hole and the plunger secures the first electrical contact device and the second electrical contact device against disconnection (see Fig. 4 as well as paragraph [0041]).
Osawa, however, fails to disclose that the electrical communication between the first electrical contact and the power source is independent of the second electrical contact device. This is because the assembly of Osawa has a first connector configured to receive current to charge a vehicle battery. A second connector is connected to a power supply such that the second connector and power supply are configured to provide current to the first connector.
 Harada, on the other hand, teaches an electrical connector assembly comprising a first electrical contact device (1) and a second electrical contact device (3), the first electrical contact device being in electrical communication with a power supply (see paragraph [0022]), the first electrical contact device also having a secondary locking means which comprises an actuator, solenoid, and plunger which are movable between first and second positions. The secondary locking means ensures that the primary locking means does not prematurely disengage from the second electrical contact device as well as controlling a power supply path when connection and disconnection states are detected (see paragraphs [0044]-[0046] and [0048]-[0051] of the English Translation). As such, it is understood that Harada teaches that the second electrical contact device is capable of receiving current from the first electrical device (in the connected state of Fig. 3) and further that the electrical communication between the first electrical contact and the power source is independent of the second electrical contact device (since power is supplied to the first electrical contact device regardless of whether it is connected to the second electrical contact device).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the arrangement of the electrical connector assembly of Osawa, with the teachings of Harada so that the second electrical contact device is capable of receiving current from the first electrical device so that the electrical communication between the first electrical contact and the power source is independent of the second electrical contact device. Doing so provides the obvious advantage of having an electrical contact device that have means for ensuring retention in a complementary contact device as well as not providing current from the power source until a complete and locked connection is detected.
With respect to claim 11, Osawa discloses the electrical connector assembly of claim 10, wherein the at least one first electrical contact includes a plurality of electrical contacts oriented in a first plane that is at an oblique angle to a longitudinal direction of the solenoid. See how the cavities (and thus terminals) of 25A, 25B, and 26B have oblique angles with respect to each other and with respect to the longitudinal direction.
With respect to claim 13, Osawa discloses the electrical connector assembly of claim 10, further comprising an indicator (75) signifying an electrical state of the electrical connector assembly (see paragraphs [0064] and [0067]).
With respect to claim 14, Osawa discloses the electrical connector assembly of claim 10, wherein when the plunger is in the first position, the at least one first electrical contact is inhibited from moving in a translational direction to engage or disengage the at least one second electrical contact (see Fig. 4), and when the plunger is in the second position, the at least one first electrical contact is permitted to move in the translational direction to engage or disengage the at least one second electrical contact (see Fig. 2).
With respect to claim 15, Osawa discloses the electrical connector assembly of claim 10, wherein the plunger receives an input power from the power source by an auxiliary circuit (this is seen how the signal contacts 26C receive a signal current from the second electrical contact device which then activates the actuator; see Fig. 8 and paragraph [0046]).
With respect to claim 16, Osawa discloses a method for selectively connecting a first electrical contact device (20) and a second electrical contact device (10), the method comprising: verifying that a power source is not in electrical communication with the first electrical contact device (the signal contacts 26C are seen to “verify” that the first electrical contact device is not connected to the power source since they will not receive a signal current from the signal contacts of the second electrical contact device); if the power source is not in electrical communication with the first electrical contact device, engaging electrical contacts of the first electrical contact device with electrical contacts of the second electrical contact device along a translational direction (this is seen as the user physically connecting the two connectors); and supplying electrical current from the power source to the first electrical contact device, thereby driving an actuator (41, Fig. 2) to move from a second position to a first position to engage a connector in the second electrical contact device and securing the first electrical contact device and the second electrical contact device against disconnection (see paragraph [0041] as well as Figs. 2 and 4).
Osawa, however, fails to disclose that the method comprises supplying electrical current from the power source to the first electrical contact device independent of the second electrical contact device. This is because the assembly of Osawa has a first connector configured to receive current to charge a vehicle battery. A second connector is connected to a power supply such that the second connector and power supply are configured to provide current to the first connector.
 Harada, on the other hand, teaches an electrical connector assembly comprising a first electrical contact device (1) and a second electrical contact device (3), the first electrical contact device being in electrical communication with a power supply (see paragraph [0022]), the first electrical contact device also having a secondary locking means which comprises an actuator, solenoid, and plunger which are movable between first and second positions. The secondary locking means ensures that the primary locking means does not prematurely disengage from the second electrical contact device as well as controlling a power supply path when connection and disconnection states are detected (see paragraphs [0044]-[0046] and [0048]-[0051] of the English Translation). As such, it is understood that Harada teaches that the second electrical contact device is capable of receiving current from the first electrical device (in the connected state of Fig. 3) such that supplying electrical current from the power source to the first electrical contact device is independent of the second electrical contact device (since power is supplied to the first electrical contact device regardless of whether it is connected to the second electrical contact device).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of Osawa, with the teachings of Harada so that the second electrical contact device is capable of receiving current from the first electrical device so that supplying electrical current from the power source to the first electrical contact device is independent of the second electrical contact device. Doing so provides the obvious advantage of having an electrical contact device that have means for ensuring retention in a complementary contact device as well as not providing current from the power source until a complete and locked connection is detected.
With respect to claim 17, Osawa discloses the method of claim 16, wherein the actuator is a solenoid (see paragraph [0041]) and the connector is a hole (17), the solenoid including a plunger (43) that, in the first position, engages the hole in the second electrical contact device to secure the first electrical contact device and the second electrical contact device against disconnection while the first electrical contact device is in electrical communication with the power source (see Fig. 4).
With respect to claim 20, Osawa discloses the method of claim 18, wherein driving the actuator includes providing an input power from the power source delivered through electrical contacts through an auxiliary circuit (this is seen how the signal contacts 26C receive a signal current from the second electrical contact device which then activates the actuator; see Fig. 8 and paragraph [0046]).
Claims 8, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa and Harada (as applied to claims 1, 10, and 16 above) and further in view of Kurumizawa et al. (U.S. 9,281,618).
With respect to claim 8, the combined teachings of Osawa and Harada further disclose that the actuator is a first latch and the connector is a first connector.
However, the combined teachings of Osawa and Harada fail to disclose that one of the first electrical contact device and the second electrical contact device includes a second latch engaging a second connector on the other of the first electrical contact device and the second electrical contact device.
Kurumizawa, on the other hand, is an example within the art that teaches a connector port (2, Fig. 1) that is to be connected with a connector (Fig. 2) wherein the port has an actuator (19, Figs. 1 and 10-11) and wherein the connector further has a latch (14, Fig. 1) that latches with the port (see at 17, Fig. 1) and then the actuator locks the latch in position (see Figs. 10-11).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connector assembly of Osawa, with the teachings of Kurumizawa, as to have the actuator be a first latch and the connector be a first connector, wherein one of the first electrical contact device and the second electrical contact device includes a second latch engaging a second connector on the other of the first electrical contact device and the second electrical contact device, so as to provide an additional, redundant means of locking the connectors together.
With respect to claim 12, the combined teachings of Osawa and Harada fail to disclose a latch that locks the first electrical contact device to the second electrical contact device when fully connected.
Kurumizawa, on the other hand, is an example within the art that teaches a connector port (2, Fig. 1) that is to be connected with a connector (Fig. 2) wherein the port has an actuator (19, Figs. 1 and 10-11) and wherein the connector further has a latch (14, Fig. 1) that latches with the port (see at 17, Fig. 1) and then the actuator locks the latch in position (see Figs. 10-11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the connector assembly of Osawa, with the teachings of Kurumizawa, as to have a latch that locks the first electrical contact device to the second electrical contact device when fully connected, so as to provide an additional, redundant means of locking the connectors together.
With respect to claim 18, the combined teachings of Osawa and Harada further disclose that the method comprises pushing the first electrical contact device toward the second electrical contact device in a translational direction until electrical contacts of the first electrical contact device fully engage electrical contacts of the second electrical contact device (see Fig. 4).
However, the combined teachings of Osawa and Harada fail to disclose that a latch mechanically locks the first electrical contact device and the second electrical contact device against disconnection.
Kurumizawa, on the other hand, is an example within the art that teaches a connector port (2, Fig. 1) that is to be connected with a connector (Fig. 2) wherein the port has an actuator (19, Figs. 1 and 10-11) and wherein the connector further has a latch (14, Fig. 1) that latches with the port (see at 17, Fig. 1) and then the actuator locks the latch in position (see Figs. 10-11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Osawa, with the teachings of Kurumizawa, as to have a latch mechanically lock the first electrical contact device and the second electrical contact device against disconnection, so as to provide an additional, redundant means of locking the connectors together.
With respect to claim 19, and in view of the obvious modification as noted above with respect to claim 18, the combined teachings of Osawa, Harada, and Kurumizawa disclose the method of claim 20, further comprising, selectively disconnecting the first electrical contact device and the second electrical contact device by disconnecting the power source from the first electrical contact device by disconnecting the power source from the first electrical contact device (this is seen as the user physically disconnecting the two connectors of Osawa), thereby exciting the actuator to move from the first position to the second position to disengage from the connector in the second electrical contact device and allowing the first electrical contact device and the second electrical contact device to disconnect (see Fig. 9 of Osawa), manually unlocking the latch (14, Fig. 2 of Kurumizawa) to allow disconnection of the first electrical contact device and the second electrical contact device, and pulling the first electrical contact device away from the second electrical contact device in a translational direction until electrical contacts of the first electrical contact device are fully disengaged from electrical contacts of the second electrical contact device (this is seen as the user physically disconnecting the two connectors of Osawa).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,389 in view of Harada et al (JP 2013-008466).  
‘389 substantially claims the claimed invention.  Harada et al, as noted above, discloses electrical communication between the first electrical contact and the power source being independent of the second electrical contact device, and to modify ‘389 in this way thus would have been obvious, to provide means for ensuring retention in a complementary contact device as well as not providing current from the power source until a complete and locked connected is detected.
Claims 2 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,868,389 in view of Harada et al (applied as above).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,868,389 in view of Harada et al (applied as above). 
Claims 4 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,868,389 in view of Harada et al (applied as above). 
Claims 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,868,389 in view of Harada et al (applied as above). 
Claims 6, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,868,389 in view of Harada et al (applied as above). 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,868,389 in view of Harada et al (applied as above). 

Claims 8, 9, 12, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,389 in view of Harada et al (applied as above) and Kurumizawa et al 9,281,618.  
‘389 as modified by Harada et al substantially teaches the claimed invention.  Kurumizawa et al, as noted above, discloses a latch that latches with the port and then the actuator locks the latch in position.  Thus it would have been obvious to modify the connector assembly of ‘389 (as modified by Harada et al), as taught by Kurumizawa et al, to have the actuator be a first latch and the connector be a first connector, wherein one of the first electrical contact device and the second electrical contact device includes a second latch engaging a second connector on the other of the first electrical contact device and the second electrical contact device, so as to provide an additional, redundant means of locking the connectors together.
Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,868,389 in view of Harada et al and Kurumizawa et al (all applied as above). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833